IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

DEREK BADE                               : No. 265 MAL 2016
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
ROBERTO PICONE I/T/A LA DOLCE            :
CASA T/A DIMAGGIO'S; CESARE              :
PICONE I/T/A LA DOLCE CASA T/A           :
DIMAGGIO'S; MATTHEW W. JONES             :
I/T/A LA DOLCE CASA T/A DIMAGGIO'S;      :
ALFONSO PICONE I/T/A LA DOCLE            :
CASA T/A DIMAGGIO'S; SALVATORE           :
PICONE I/T/A LA DOLCE CASA T/A           :
DIMAGGIO'S; MARIA PICONE I/T/A LA        :
DOLCE CASA T/A DIMAGGIO'S;               :
JOSEPHINE PICONE I/T/A LA DOLCE          :
CASA T/A DIMAGGIO'S; ELEONORA            :
PICONE I/T/A LA DOLCE CASA T/A           :
DIMAGGIO'S; JOSH MOYER; ALFONSO          :
DIFIORE (D/B: 6/21/87) A/K/A LITTLE      :
ALFIE; ALFONSO DIFIORE (D/B              :
7/23/66); PATRICIA DIFIORE; AND          :
DIMAGGIO'S PIZZA, INC. C/O CESARE        :
PICONE, PRESIDENT                        :
                                         :
             v.                          :
                                         :
CHANITA GUERRERO
                                         :
                                         :
DEREK BADE                               :
                                         :
             v.                          :
                                         :
CHANITA GUERRO                           ::
PETITION OF: DEREK BADE
                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.